Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 5-7, 9, and 19-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, 9, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  
Regarding claim 1, the relation between “posted to” and “posted in” is unclear.  Similarly, the relation between information being “received” and being “posted” is unclear.
Regarding claim 5, “and performs control” should be worded as “to perform.”
The relation between the range designation and operations of claim 9 and the range designation and operations of claim 1 are unclear.
Regarding claim 21, it is unclear who/what is notified.  In contrast, claim 7 recites who is notified.    

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-7, 9, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Regarding claim 1, switching between modes of managing information, setting information as targets, and including information is a range covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “[a] control device . . . comprising: a processor,” nothing in the claims precludes the steps from practically being performed in the mind.   
 This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of using a control device comprising a processor to perform the aforementioned operations.  These elements are at a high-level of generality, amounting to no more than mere instructions to apply the exception using generic computer components.  Receiving the information is insignificant extra-solution activity of simply gathering data.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements of a control device comprising a processor amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claims are patent ineligible.
The dependent claims merely set forth additional details of the abstract idea and also fail to recite additional elements sufficient to integrate the abstract idea into a practical application or amounting to significantly more than the judicial exception. 

Response to Arguments
The arguments have been fully considered.  “The applicant respectfully submits that the claimed processor and features being recited in the claim should eliminate the possibility of mental process.  Furthermore, the claimed processor is configured (programmed) with specific technical functions as claimed which are not routine work of generic processor.”  (Resp. 10.)  The processor amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  


	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20060204143 provides an electronic album editing system for editing an electronic album in consideration of categories into which images are classified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448